Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a second reset stage configured to: at least partially filter the burst of glitches in the input signal from the output signal by controlling the charge of the filter capacitance based on the state of the input signal and the state of the output signal.
In regard to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a second reset stage configured to: at least partially filter the burst of glitches in the first signal from the second signal by controlling the charge of the filter capacitance based on the state of the first signal and the state of the second signal; and a second circuit configured to receive the second signal.
In regard to Claim 17:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
receiving, by a first switching stage, a first clock signal; when the first clock signal is asserted, operating, by the first switching stage, in a conductive state to charge or discharge the switched capacitance in accordance with the state of the input signal; and when the first clock signal is deasserted, operating, by the first switching stage, in a nonconductive state to refrain from charging or discharging the switched capacitance in accordance with the state of the input signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896